 

Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1365 Filed 06/23/20 Page 1 of 19

UNITED STATES DISTRICT COURT \
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, Case No. 00-CR-50054-1
Plaintiff(s), Hon. Judge Bernard A. Friedman
vs.

JAMES DWIGHT LEWIS,
Defendant. /

EMERGENCY MOTION FOR
COMPASSIONATE RELEASE IN LIGHT OF COVID-19 :
PURSUANT TO SECTION 603(B) (1) OF
THE FIRSTE STEP ACT

COMES NOW, the Defendant, James Dwight Lewis, pro se and unskilled
in the field of law, and respectfully moves this Honorable Court with
his emergency motion for compassionate release pursuant to Section
603(B) (1) of the First Step Act. This motion is brought forth in good
faith in the interest of justice. The memorandum of law in support

brief accompanying this motion is incorporated here within.

spectfully Supmitting,

Date: June 13, 2020

  
  

Pro se

   

Reg. No. 28192-039
FCI Lompoc

3600 Guard Rd.
Lompoc, CA 93436
 

 

Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1366 Filed 06/23/20 Page 2 of 19

CERTIFICATE OF SERVICE

I, the undersigned, do hereby certify that I have served a copy
of this pleading upon the Clerk of the Court, VIA US Mail, properly
addressed, Postage prepaid. The accused further requests that a copy
of this pleading be forwarded to all parties, VIA the CM/ECF System,

as he is indigent, detained and has no other means.

Done this 1% day of June 2020

| Raspectfully Submitting,
/s/ woh Pewe-

L.
ames Dwight Lewis, Pro se
eg. No. 28192-039
FCI Lompoc
3600 Guard Rd.
Lompoc, CA 93436

   

 
 

Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1367 Filed 06/23/20 Page 3 of 19

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA, Case No. 00-CR-50054-1
Plaintiff(s), Hon. Judge Bernard A. Friedman
Vs.

JAMES DWIGHT LEWIS.
Defendant. /

 

MEMORANDUM OF LAW BRIEF IN SUPPORT OF
EMERGENCY MOTION FOR COMPASSIONATE RELEASE
PURSUANT TO SECTION 603(B) (1) OF
THE FIRST STEP ACT

 

James Dwight Lewis, is incarcerated at FCI Lompoc, where COVID-19
has infected over 900 inmates, including Lewis. Mr. Lewis respect-
fully asks this Court to grant his motion for comapssionate release
under 18 U.S.C. §3582(c) (1) (A) for extraordinary and compelling
reasons. These reasons are spread of the novel coronavirus at FCI
Lompoc coupled with his morbid obesity, high cholestorel, metabolic
disorder and sickle cell trait which place him at a high risk for

serious illness or death due to COVID-19.

I. BACKGROUND

On August 10, 2001, Mr. Lewis was found guilty on Counts One;
Conspiracy to distribute 5 kilograms or more of powder cocaine and
50 grams or more of cocaine base, Count Three; Possession with the
intent to distribute 50 grams or more of cocaine base, and Count
Four; Felon in possession of a firearm. On November 21, 2001, he
was sentenced to life imprisonment on counts One and Three, plus
10 years imprisonment on count Four, to be served concurrently, with

7 years of supervised release.

 
Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1368 Filed 06/23/20 Page 4 of 19

On June 8, 2012, Mr. Lewis was resentenced to 360 months on counts
One and Three under 18 U.S.C. §3582(c) (2).

II. ARGUMENT

A. Mr. Lewis has exhausted his administrative remedies. On April 7,
2020, Mr. Lewis filed his request to the Warden of his facility for
compassionate release. On April 13, 2020, Mr. Lewis recevied his denial
for his request for compassionate release. See Exhibit "A". More than
thirty days have passed since Mr. Lewis submitted his request to the
Warden at the facility where he is confirmed. See Brown v. United
States, 411 F.Supp.3d 446, 452 (S.D. Iowa 2019) ("Exhaustion occurs
when the BOP denies a defendant's application or lets thirty days
pass without responding to it."); also see United States v. Parker,
2020 U.S. Dist. LEXIS 89904 (CD Cal. May 21, 2020).

Under 18 U.S.C. §3582(c) (1) (A), the Court may reduce a defendant's
sentence upon motion by the Bureau of Prisons, or a motion by the de-
fendant after the defendant has exhausted his administrative appeals.
The defendant can move directly with the court after the BOP refuses
to move on the defendant's behalf or a lapes of 30 days from the time

the appeal was filed, whichever is sooner.

On April 7, 2020, Mr. Lewis submitted a request for compassionate
release with the Warden of FCI Lompoc. He has already received one
denial from the BOP, which he has appealed. See Exhibits "A" and "B".
Mr. Lewis has now appealed the second denial to the Western Regional
Director on May 29, 2020. See Exhibit "C".

Mr. Lewis asserts that Equitable Exceptions available to which
he request equitable tolling relief. See United States v. Bess, 2020
U.S. Dist. LEXIS 71056, 2020 WL 1940809, at *7. "For this narrow ex-
ception to apply, a plaintiff must show (1) that he has been pursuing
 

Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1369 Filed 06/23/20 Page 5 of 19

his rights diligently, and (2) that some extraordinary circumstance
stood in his way and prevented timely filing." See Sandoz v. Cingular
Wireless, L.L.C., 700 F. App'x 317, 320 (5th Cir. 2017).

Here, Mr. Lewis meets both elements. Prior to this motion being
filed, Mr. Lewis began the administrative process to request relief
and was denied at its first stage. He has since appeled the decision
and still awaits an answer from the Regional Director, where an order
from the Court is warranted to expedite these proceedings. Accordingly,

Mr. Lewis has diligently pursued his rights.

Subsequently, 30 days have lapsed since his submission of his
request and the BOP has failed to move on his behalf. Because he has
exhausted his administrative remedies, the Court has the ability to
grant the Defendant's motion for sentence reduction or release under
18 U.S.C. §3582(c) (1) (A).

B. Mr. Lewis's preexisting conditions coupled with his confinement
at the epiccenter of the pandemic are extraordinary and compelling

reasons for his release.

The Court may reduce a defendant's sentence only when there are
"extraordinary and compelling reasons" in favor of relief. Those
reasons may be found when "the defendant is suffering from serious
physical or medical condition... that substantially diminishes the
ability of the defendant to provide self-care within the environment
of a correctional facility and from which he or she is not expected

to recover." See §1B1.13 cmt. n. 1(A) (ii).

The World Health Organization (WHO) has classified the spread
of COVID-19 as a worldwide pandemic. As of June 5, approximately 1.8
million Americans were confirmed to have COVID-19. Ctrs. for Disease

Control & Prevention, Coronavirus Disease 2019 (COVID-19), https://
 

 

 

Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1370 Filed 06/23/20 Page 6 of 19

www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last
visited June 5, 2020). Over 120,000 people have died in the United
States alone.

The nation's prisons have not been insulated from the pandemic.
On the contrary, they are uniquely hospitable to the spread of the
disease, At the time of this filing more than 6,674 inmates and over
630 staff have tested positive for COVID-19. Bureau of Prisons, COVID-
19 Update, http://www.bop.gov/coronavirus/ (last visited June 5, 2020).

Over 52 federal inmates have died.

"Prisons are tinderboxes for infectious disease." United States
v. Rodriguez, 2020 WL 1627331, at *1 (E.D. Pa. Apr. 1, 2020). Inmates
at BOP facilities are physically impeded from practicing proper self-
care and social distancing. Even if the facilities only operate at
their maximum capacity, there are not enough solitary cells to keep
the inmates protected from infection. Conditions at overcrowded faci-

lities like the open-dormitory setting at FCI Lompoc are even worse.

Given the precarious situation of those with medical conditions
in federal prisons, extraordinary and compelling reasons are found
in cases where the medical condition, on its own, would not have been
enough to grant compassionate release. See United States v. Brickhouse,
2020 U.S. Dist. LEXIS 84987 (2nd Cir. May 14, 2020); United States v.
Barber, 2020 U.S. Dist. LEXIS 83457 (9th Cir. May 12, 2020) (granting

reduction where risk factor identified obesity and diabetes).

Lompoc's inability to give prisoners space, medical care, and
protective equipment is frustrating compounded by their refusal to
even take medical requests becuase of the sheer volume. The BOP cannot
fail to make their facilities unsafe and then refuse to accept the
consequences of its failure. Inmates with mild underlying medical
conditions would not need to ask for release if they were properly

taken care of within the facility. As Mr. Lewis has been complaining

 
Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1371 Filed 06/23/20 Page 7 of 19

of being denied proper medical treatment at FCI Lompoc, before this
global pandemic began. See Exhibit "D". Exhibit "D" also confirms
that Mr. Lewis weighed 384 pounds on Feb. 11, 2020, which classify him

as suffering from morbid obesity.

FCI Lompoc is a particularly hostile enviornment for people to
be living in throughout this pandemic. Over nine hundred inmates have
tested positive for COVID-19 at Lompoc, which had 1,196 inmates total
population at the time of testing. It is the largest outbreak in a
BOP facility in the United States. See Torres v. Milusnic, Case 2:20
-cv-04450 (C.D.C.A. May 16, 2020).

COVID-19 has been particularly successful in invading almost
every part of the facility, both because of the inherent nature of
prisons and because there has been almost no attempt by Lompoc to
adhere to the guidelines issued by the WHO, the Center for Disease
Control (CDC), and the BOP itself. See U.S. Dep't of Labor, Notice
of Alleged Safety or Health Hazards (March 31, 2020), https://www.
afge.org/globalassets/-documents/generalreports/coronavirus/4/osha-
7form-national-complaint.pdf. Inmates are living in extremely close
quarters without eye glasses protection, hand sanitizer, personal
protective equipment, or even clean cloths at times. Up to 250 inmates
live in an open-plan dormitory, sleep 2-3 feet away from each other,

share six toilets, showers, and a single water fountain.

Before the mass testing, inmates who came forward with symptoms
were left to languish in solitary confinement for days before returned
to general population. Those returned to general population are not
tested before they reenter, leaving open the very real possibility
that they are still infectious. In one case, Muhammad Yusuf, was refused
medical treatment, until a staff member personally requested that
he receive some form of medical treatment. Unfortunately, Muhammad died

on May 25, 2020, while still in the open dormitory where Mr. Lewis is

 
 

DE EO ee

Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1372 Filed 06/23/20 Page 8 of 19

currently housed. Muhammad was suffering from complications of COVID-
19. On May 7, 2020, he tested positive for COVID-19 and was not iso-
lated as the BOP has released their statement to the public concerning
Muhammad's death. See Exhibit "E". Not only is the BOP lying about
isolating Muhammad after he tested positive on May 7, 2020. But, the
BOP is lying about their response to his death. The second officer
arrived on the seen, literally began pulling Muhammad up off of the
floor. Yes, Muhammad was still breathing when staff arrived. It was

not until he was man-handle by staff that he lost total conscienceness.

Mr. Lewis was also recommended to be isolated after his first
test results came back indeterminate. The BOP left him amongs the
infected inmates for a week before the BOP reteseted him. Due to his
first attempt at compassionate release on April 7, 2020, staff had
knowledge of Mr. Lewis' preexisting medical conditions, which contract-
ing COVID-19 could have been potentially fatal to his health.

Even without preexisting health concerns the conditions at FCI
Lompoc are harrowing and inhumane. Unfortunately for Mr. Lewis, he
is 43 years of age with numerous medical conditions stemming from his
morbid obesity. Morbid obesity has frequently serious underlying
medical conditions such as pulmonary hypertension, sleep apnea and
cor pulmonary (rightsided) heart failure. All which increases the
risk of hypercoagulability of the blood in a person with sickle cell
trait. And being infected with the COVID-19 virus, Mr. Lewis needs
an echocardiogram, a pulmonary function test, and a sleep apnea
study preformed in a sleep lab by a pulmonologist. Plus, a cardiology
consult to work up/evaluate his shortness of breath when just merely
walking the recreation area or up and down stairs to rule out pulmonary
hypertension and cor pulmonale. FCI Lompoc is negligent in medical

assistance to inmates. Prime example the death of Muhammad Yusuf.

Mr. Lewis' preexisting medical conditions of morbid obesity, high

cholestorel, metabolic disorder and sickle cell trait, would make him

 
 

Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1373 Filed 06/23/20 Page 9 of 19

particularly vulnerable to COVID-19 even in the best of circumstances.
The CDC says those with morbid obesity, metabolic disorders, blood
disorders, needs to strictly to adhere to their Healthcare Action plan,
which involves access to a healthcare provider. See Ctrs. for Disease
Control & Prevention, Group at Higher Risk for Severe Illness, http:
//www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/peopleat-
higher-risk.html (last visited May 26, 2020). At FCI Lompoc, the

staff has been refusing to accept requests for medical care since

the start of the outbreak. Torres, Case 2:20-cv-04450.

In early May, the inevitable happened: Lewis tested positive for
COVID-19. He was initially recommended to be isolated and retested
because his first test was indeterminate. Because of the negligence
of the BOP, Lewis was not isolated from the infected inmate population,
which he later contracting COVID-19 between testing. When he complained
of not being able to breath properly. He was informed he would only
be taken to sick call if he had a temperature, a symptom that is
present in many, but not all, cases of COVID-19. He and the rest of
his dorm were swabbed, and Lewis estimates that 90% of the 70-man
dorm tested positive. This statistic is consistent with the case rate
over the entire population of the prison. Tyler Haden, Lompoc Prison
Explodes with Active COVID-19 Cases, Santa Barbara Independent (May
13, 2020) https://www.independent.com/2020/05/13/lompoc-prison-explodes-

with-activecovid-19-cases/.

The medical resources at Lompoc are so strained that those who
need treatment for their preexisting conditions are not being treated.
Prisoners are not treated until they hit rock bottom. Torres, Case
2:20-cv-04450. In one case, an inmate with prostate cancer was un-

able to receive cancer treatment because of the strain on resources. Id.

Lewis has been prescribed an Albuterol Sulfate inhaler for his
troubled breathing and 10mg high cholestorel. Lewis had contracted

another mild case of COVID-19 where he was prescribed a Z-Pak medication.
Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1374 Filed 06/23/20 Page 10 of 19

His medical conditions are not, on their own, cause for a reduc-
tion in sentence. But his conditions make him especially vulnerable
in the middle of a pandemic of a deadly disease. His vulnerability
within a facility that is essentially a cesspool of infection could

be a death sentence.

In the face of contracting COVID-19, Lewis has more than elevated
risk or mere possibility of serious illness. Because of his preexist-

ing conditions, he is at significant risk for life-threatening illness.

Lewis cannot adequetly protect himself while in prison. In Mr.
Lewis' case, reduction of his sentence or transfer to home confine-
ment is warranted due to both his family related circumstances and
the danger presented by the COVID-19 pandemic. He has three children,
that he barely knows. His father is elderly with lung disease from
smoking, which contracting COVID-19 could kill him. Mr. Lewis will be

his only child in the state of Michigan to take care of him.

Cc. 18 U.S.C. §3553(a) factors weigh heavily in favor of relief.

Even if there are extraordinary and compelling reasons present,
the Court must also consider whether the factors set forth in 18 U.S.C.

§3553(a) support a reduction.

Service of most of the sentence reflects the seriousness of the
offense. Mr. Lewis has served more than 75% of his sentence according
to his projected home confinement eligibility date in December of 2025.
Requiring prisoners to serve the rest of their sentence in a BOP faci-
lity during the pandemic, especially FCI Lompoc, is a "significant
hardship beyond the sentence itself." See United States v. Mel, 2020
WL 2041674, at *3 (D. Md. Apr. 28, 2020). "Indeed, the actual severity
of the sentence a s result of the COVID-19 outbreak exceeds what the

Court anticipated at the time of sentenceing." Id. at 3.
 

Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1375 Filed 06/23/20 Page 11 of 19

If the Court is not satisfied that the Defendant was sufficiently
deterred, then the Court can impose home confinement to protect the
health of the Defendant. The BOP is encouraged to do so under Attorney
General Barr's memos on Apr. 3, 2020 and March 26, 2020. Memorandum
from the Attorney General to the Director of the Bureau of Prisons
(March 26, 2020), https://www.bop.gov/coronavirus/docs/bop_memo_home__
confinement.pdf. In those memos, Attorney General Barr directed the
BOP to immediately maximize appropriate transfers to home confinement
and review all inmates with high COVID-19 risk factors, not just ones

previously eligible for transfer.

If the BOP, in spite of all the reasons urging it to do so, fail
to transfer a prisoner to home conefinement, "the Court can order a
defendant to remain at his residence, under electronic monitoring, as
a condition of supervised release." See United States v. Jenkins,
4:15-cr-03079 (D. Neb. May 26, 2020). Home detention may be imposed
as a substitute for imprisonment. See U.S.S.G. §5F1.2; see also United
States v. Iverson, 90 F.3d 1340, 1343 (8th Cir. 1996).

Mr. Lewis would like to bring to the Court's attention other
cases of inmates that have tested positive at FCI Lompoc who have been
granted compassionate release, after testing positive. See United
States v. Barber, 2020 U.S. Dist. LEXIS 83457 (D. Or. May 12, 2020);
United States v. Baron, No. 2:06-CR-02095-SAB-1 (E.D. Wash. June 16,

2020). Just to name a few.

As of the date of this filing, Mr. Lewis has served 238 months
of his 360 months sentence. While reducing his sentence to time served
would detract from the seriousness of his offense, keeping him at
Lompoc under these conditions would exceed the severity of the initial
sentence imposed. Mr. Lewis has a healthy home and suitable plan for
release or home confinement should the Court deem appropriately fit

with his ex-wife in Flint, Michigan. He is not a danger to the community.
Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1376 Filed 06/23/20 Page 12 of 19

Mr. Lewis is a non-violent drug offender. There are no victims in his
case. He is remorseful for the misdeeds and actions he made against

his community. He is still young enough to be reformed and be productive
in society. All of his siblings have moved to the state of Arizona

since his incarceration. That is why he stressed releasing to his
Sister's home in Arizona in his previous compassionate release motion.
He now has the permission to return home to his ex-wife, which gives

him a greater opportunity to quarantine himself with limited people

in the house-hold.

CONCLUSION

WHEREFORE NOW, above premises considered, the Defendant respect-
fully prays and requests that this Honorable Court GRANT [his] motion
and all relief the Court deems fit sua sponte.

Date: J me 23, ZOL0 Respectfully Submitting,
/s/

     

     

mes Dwig Lewis, Pro se
eg. No. 28192-039

FCI Lompoc

3600 Guard Rd.

Lompoc, CA 93436

10
 

Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1377 Filed 06/23/20 Page 13 of 19

CERTIFICATE OF SERVICE

I, the undersigned, do hereby certify that I have served a copy
of this pleading upon the Clerk of the Court, VIA US Mail, properly
addressed, Postage prepaid. The accused further requests that a copy
of this pleading be forwarded to all parties, VIA the CM/ECF System,

as he is indigent, detained and has no other means.

Done this 23 day of June 2020

/s/

 

eg. No. 28192-039
FCI Lompoc

3600 Guard Rd.
Lompoc, CA 93436

11

 
Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1378 Filed 06/23/20 Page 14 of 19
EXHIBIT "A"

U.S. Department of Justice

Federal Bureau of Prisons

 

 

Federal Correctional Complex
3901 Klein Blvd.
Lompoc, California 93436

April 13, 2020

MEMORANDUM FOR LEWIS, JAMES, REG. NO. 28192-039

%. YR

FROM: B. von Blanckensee, Acting Complex Warden

SUBJECT : Compassionate Release Review

You requested a reduction in sentence (RIS) based on concerns about
COVID-19. After careful consideration, your request is denied.

Title 18 of the United States Code, section 3582(c) (1) (A), allows
a sentencing court, on motion of the Director of the BOP, to reduce
a term of imprisonment for extraordinary or compelling reasons. BOP
Program Statement No. 5050.50, Compassionate Release/Reduction in
sentence: Procedures for Implementation of 18 U.S.C. §§

3582 (c) (1) (A) and 4205(g), provides guidance on the types of
circumstances that present extraordinary or compelling reasons, such
as the inmate’s terminal medical condition; debilitated medical
condition; status as a “new law” elderly inmate, an elderly inmate
with medical conditions, or an “other elderly inmate”; the death or
incapacitation of the family member caregiver of the inmate’s child;
or the incapacitation of the inmate’s spouse or registered partner.
Your request has been evaluated consistent with this general
guidance.

 

 

 

The BOP is taking extraordinary measures to contain the spread of
COVID-19 and treat any affected inmates. We recognize that you, like
all of us, have legitimate concerns and fears about the spread and
effects of the virus. However, your concern about being potentially
exposed to, or possibly contracting, COVID-19 does not currently

warrant an early release from your sentence. Accordingly, your RIS
request is denied at this time.

If you are not satisfied with this response to your request, you may
commence an appeal of this decision via the administrative remedy
process by submitting your concerns on the appropriate form (BP-9)
within 20 days of the receipt of this response.
 

 

Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1379 Filed 06/23/20 Page 15 of 19

EXHIBIT "B"

1016562-F1

FCC Lompoc

This i is in response to your Request for Administrative Remedy, dated April 22, 2020, in which you appeal
the Warden’s decision to not grant you a compassionate release.

Our investigation reveals the Warden determined you were not appropriate for a compassionate release
on April 13, 2020, based on the lack of any qualifying reasons that meet the criteria listed in Program
Statement 5050.50, Compassionate Release/Reduction in Sentence: Procedures for Implementation of
18 U.S.C. §§ 3582(c)(1)(A) and 4205(g)._ In your appeal, you assert your morbid obesity and possible
pulmonary hypertension meet the above-referenced policy as “extraordinary and compelling” reasons
to support a compassionate release determination by the Director. However, our review indicates
these conditions are neither terminal nor debilitating to the degree required under policy. As a result,
your denial for compassionate release is hereby affirmed.

Accordingly, your Request for Administrative Remedy is denied. If you are dissatisfied with this
response, you may appeal to the Regional Director within 20 calendar days of the date of this response.
You may get the address and appeal form from your Unit Team.

2. AR —__ hanlanan

B. von Blanckensee, Acting Complex Warden Date

 

 
 

 

Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1380 Filed 06/23/20 Page 16 of 19

EXHIBIT "Cc"

EXTENSION OF TIME FOR RESPONSE - ADMINISTRATIVE REMEDY

DATE: MAY 29, 2020

FROM: ADMINISTRATIVE REMEDY COORDINATOR
WESTERN REGIONAL OFFICE

TO : JAMES DWIGHT LEWIS, 28192-039
LOMPOC FCI UNT: B QTR: E10-003L

ADDITIONAL TIME IS NEEDED TO RESPOND TO THE REGIONAL APPEAL
IDENTIFIED BELOW. WE ARE EXTENDING THE TIME FOR RESPONSE AS PROVIDED
FOR IN THE ADMINISTRATIVE REMEDY PROGRAM STATEMENT.

REMEDY ID > 1016562-R1

DATE RECEIVED : MAY 29, 2020

RESPONSE DUE : JULY 28, 2020

SUBJECT 1 : REDUCTION-IN-SENTENCE REQUEST

SUBJECT 2

 
 

Case 4:00-cr-50054-BAF ECF No. 368, PagelD.1381 Filed 06/23/20 Page 17 of 19
EXHIBIT "Dp"

LOF - 1004916-F1

Part B - Response

This is in response to your Request for Administrative Remedy, received on January
29, 2020, wherein you allege you have been denied access to medical care, which you
have requested during sick-call since July 29, 2019. You claim medical staff at
FCI Lompoc are in violation of your 8t® Amendment rights by denying you medical
attention. As relief, you request to be evaluated for left foot pain and the
Inspector General’s office be contacted to conduct a formal investigation.

An investigation of this matter reveals the following. On December 26, 2017, you
were evaluated by the Nurse Practitioner for a complaint regarding the confiscation
of your insoles prior to your transfer to this institution. The Nurse Practitioner
replaced your insoles, documented your pain level, and provided you individual
counseling regarding exercise. You were evaluated by the Nurse Practitioner on
September 5, 2018, for left foot pain. During this visit, X-rays of the left. foot
were ordered and the x-rays were completed on October 2, 2018. The x-rays revealed
no radiographic evidence of an acute fracture or malalignment, metatarsus adductus
deformity, and tiny left plantar calcaneal spurring.

On April 9, 2019, you were evaluated by the Physician Assistant (PA) for complaint '
of bilateral heel pain. You were provided educational material regarding
rehabilitation exercises and non-steroidal anti-inflammatory medication for pain
management. It was also documented by the PA that heel cups were not allowed while
housed in the Special Housing Unit. On August 26, -2019, you reported to sick-call
with complaints of pain in the bottom of your feet and you requested insoles. You
were informed that gel insoles or heel cups can be purchased from the commissary.
In the informal resolution, it was documented you have not purchased pain reliever -
medications, gel insoles, or heel cups from commissary in an attempt to manage your

foot pain.

On February 11, 2020, you were evaluated by the Physician for left foot pain and a
sore throat you have experienced for the past three weeks. The Physician
documented, while you have not had a fever, a prescription for an antibiotic would
be provided to you. It is also noted that you have experienced left foot pain off
and on for years, which is worse when your weight is higher. You were educated on
‘lifestyle modification and weight loss, which would alleviate your pain; your
weight during this visit was 384 pounds. Further, the Physician recommended
utilizing a heel cup in your left shoe. Repeat x-rays of the left foot were
ordered along with lab work. You were instructed to follow-up at sick-call, as
needed, and instructed to complete the entire antibiotic prescription as prescribed
by the Physician. Based on the previous information, there is no evidence of staff
misconduct or wrongdoings that would merit an official investigation.

You have been evaluated and treated based on clinical findings. You must follow
the provider's suggestions and plan of care to ensure your pain symptoms are
adequately managed. You may continue to follow-up at sick-calli, as needed, or
request an appointment with your provider through the Inmate Request to Staff
system. Health Services staff will continue to provide necessary medical and
follow-up care, in accordance with Program Statement 6031.04, Patient Care, and

established standard medical practice.

Accordingly, your Request for Administrative Remedy is partially granted. If you
are not satisfied with this reply, you may submit an appeal on the appropriate form
{(BP-10) to f@he Regional Director, Western Regional Office, Federal Bureau of
Prisons, 7338 Shoreline Drive, Stockton, CA, 95219, within 20 calendar days of the

date of ,thib response. ;
\\t\, \\u\aad

J. ON Complex Warden Date
Case 4:00-cr-50054-BAF ECF No. 368, PagelD. 1382 Filed 06/23/20 Page 18 of 19
EXHIBIT "E"

U.S. Department of Justice
Federal Bureau of Prisons

 

 

FOR IMMEDIATE RELEASE . Contact: Office of Public Affairs
May 29,2020 202-514-6551

Inmate Death at FCI Lompoc

WASHINGTON, D.C.: On Monday, May 25, 2020, at approximately 1:00 p.m.,

Mohamed Yusuf was found unresponsive at the Federal Correctional Institution (FCI) in Lompoc,
California. Responding staff immediately initiated life-saving measures. Staff requested
emergency medical services (EMS) and life-saving efforts continued; however, Mr. Yusuf was.
subsequently pronounced dead by EMS personnel. Mr. Yusuf tested positive for COVID-19 on
May 7, 2020, and was placed in isolation i in accordance with Centers for ‘Disease Control and

Prevention guidance.

Mr. Yusuf was a 37-year-old male who was sentenced in the Eastern District of New York to a
132-month sentence for Conspiracy to Provide Material Support to a Foreign Terrorist
Organization. He had been in custody at the Federal Correctional Complex Lompoc since May

24, 2018.

_ FCI Lompoc i is alow security facility that currently houses 949 male offenders in Lompoc,
California. -

The Bureau of Prisons will continue to provide daily updates and information on actions related
to COVID-19 at www.bop.gov/coronavirus/index.jsp.
Additional information about the Bureau of Prisons can be found at www.bop.gov.

HHH
 

 

Case 4:00-cr- 90054- BAF _ECF No, 368, PagelD.1383 .. Filed 06/23/20 “Page 19 of 19

Tames S, Levis #2817237
federal Correctional Inshtution

2600 Guard ed.
| Lompoc, CA 938 4356

LEGHL MAIL

Beas

pDpesst vncur K
o be bo
eceél ye
f we} 08
u enter Court
28192-0390
USDC Clerks Office
231 W Lafayette BLVD
Detroit, MI 48226
United States ;
LEGAL MALL

 
